Title: To Thomas Jefferson from John Breckinridge, 10 September 1803
From: Breckinridge, John
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Lexington (Kentucky) Sepr. 10. 1803
          
          Your favors of the 12. & 18. ulto. came safe to hand three days ago, for which be pleased to accept my best thanks.—Never came any information more welcome. The scanty information I had been able to collect respecting the cession, & of your ultimate views, added to a report in circulation here, that an exhange of Louisa. for the Floridas was projected, had created in me a distressing anxiety. Altho’ doubts & apprehensions had in the first moments suggested themselves to me, (the cession being so totally unexpected by me); yet it was not long before I became thoroughly convinced, that it was one of the most important events we have ever witnessed. My principal fear arose from an idea, that many of our Atlantic brethren of both parties would be alarmed at so vast an accession of empire in one quarter of the Union, and under the impulse of an improper jealousy would immediately begin to calculate, how long it would be before they would be forced to seperate, or travel to the bank of the Ohio to legislate for the Union. Altho all such calculations are equally vain & visionary, yet they will be made & have their influence. We certainly discharge the duty imposed on us, and have nothing to answer for to our posterity, by seizing every occasion to advance the present prosperity of our Country, & by leaving remote & to us incalculable events, to be governed by those whose immediate duty it becomes to watch & to direct them. Louisea. will, beyond all question, be settled fully at a period not very remote. It is equally certain, that it will be settled by Americans. The single question therefore is, shall we by surrendering it, permit a foreign & perhaps hostile nation to colonize it at our expence & thereby be furnished with the means of annoying us, or shall we hold it ourselves, populate it as events may make necessary, & shut up every avenue of foreign influence. Under these impressions, whatever the future consequences to the confederacy may be, & which I feel totally unable to calculate, I am unwilling to surrender one acre of the territory acquired by the cession. 
          The magnitude of the acquisition is not less important, than the manner in which it was acquired. To add to our empire more than two hundred Millions of acres of the finest portion of the earth, without a Convulsion, without spilling one drop of blood, without impairing the rights or interest of a single individual, without deranging in the slightest degree the fiscal concerns of the country, & without in short, the expence of a single dollar (for the port of Orleans will of itself reimburse the 15 Millions of dollars in the 15 years) is an atchievement, of which the annals of no country can furnish a parallel.—As to the Floridas, I really consider their acquisition as of no consequence for the present. We can obtain them long before we shall want them, & upon our own terms. 
          Many of the western people will I suspect turn their views immediately towards Louisa. From the best consideration which my imperfect knowledge of the state of the country enables me to give the subject, I am inclined to think, the country ought to be locked up as closely as possible for the present. This can be pretty easily effected if there are not too many grants made by Spain & secured by the cession. Should this be the case, emigration to the extant of these grants cannot be prevented, and should this Population be considerable a rapid increase will take place; for it will be impossible to prevent our people from stealing across the Mississi. as they can do so with equal ease in every part of it for an extent of upwards of 1000 miles. When they have once crossed it, it will be the Rubicon to them. They have taken their resolution & will hazzard all the consequences.—If the Grants are not extensive the thing will be easy. 
          Previous to the rect. of your favors, I had written to Colo. Worthington of Ohio & Colo. Cocke of Tennessee requesting that they and their colleagues would meet me in Washington the 15. of Oct, that we might interchange sentiments on the subject, as I feared we would have to encounter a serious opposition. Cockes colleague is not yet elected, & Worthingtons I have lately heard is at Orleans, from whence, it is much to be feared, he will not return in time. The Reps. from this State I have no doubt will attend the first Hour. They have been earnestly requested so to do; & are apprized that the subject of the cession will come immediately before them. Indeed the public anxiety here is so great, that any neglect of duty at this time, would be deemed treasonable.
          With the most affecte. regards I am dear sir, Your friend & Sert.
          
            
              John Breckinridge
            
          
         